                 Case 17-12937-CSS             Doc 211     Filed 12/10/18     Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

  In re:                                                 Chapter 7
  Xceligent, Inc.                                        Case No. 17-12937 (CSS)
                Debtor.
  In re:                                                 Chapter 7
  ePropertyData.com, LLC                                 Case No. 17-12938 (CSS)
                Debtor.
  In re:                                                 Chapter 7
  Karnes Research Company, LLC                           Case No. 17-12939 (CSS)
                Debtor.

                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                      HEARING ON DECEMBER 12, 2018 AT 10:00 A.M.


 UNCONTESTED MATTERS WITH CERTIFICATION OF NO OBJECTION

 1.     Trustee’s Motion for (A) an Order (I) Establishing Bidding Procedures for the Sale of
        Certain of the Debtors’ Assets; (II) Approving Break-Up Fee; (III) Approving Form and
        Manner of Sale Notice; and (IV) Scheduling an Auction and a Hearing to Consider the
        Approval of the Sale; (B) an Order (I) Approving the Sale of Certain of the Debtors’
        Assets Free and Clear of Claims, Liens and Interests; and (C) Certain Related Relief
        [Filed 10/5/2018; Docket Nos. 180, 118, 120]

        Related Documents:             (a)   Entered Bidding Procedures Order
                                             [Filed 11/6/2018; Docket No. 202, 140, 142]

                                       (b)   Notice of Successful Bidder and Cancellation of Auction
                                             [Filed 11/28/2018; Doc. Nos. 207, 145, 147]

                                       (c)   Affidavit Regarding Good Faith of Stalking Horse
                                             Purchaser
                                             [Filed 12/4/2018; Doc. Nos. 208, 146, 148]

                                       (d)   Certification of Counsel Regarding Proposed Order
                                             Approving the Sale of Certain of the Debtors' Assets
                                             [Filed 12/10/2018; Docket No. 209, 147, 149]

                                       (e)   Revised Proposed Sale Order

        Objection Deadline:                  November 28, 2018 at 4:00 p.m.




LEGAL\39322510\1 00600.9698.000/420979.000
                  Case 17-12937-CSS            Doc 211      Filed 12/10/18      Page 2 of 2



        Responses Received:                  Informal comments received from the Office of the
                                             United States Trustee (“OUST”)

        Status:                              Informal comments received from the Office of the United
                                             States Trustee have been resolved.        Certification of
                                             Counsel has been filed certifying no objection. Trustee
                                             requests entry of the Revised Sale Order.


Copy of Fee Application Previously Submitted in Professional Fee Binder:


 2.     Application of Cozen O’Connor as Counsel to the Trustee for Allowance of First Interim
        Compensation and Reimbursement of Expenses for the Period December 14, 2107
        through November 16, 2018
        [Filed 11/21/2018; Docket Nos. 206, 144, 146]

        Related Documents:             (a)   Certification of No Objection
                                             [Filed 12/10/2018; Docket Nos. 210, 148, 150]

                                       (b)   Proposed Order

        Objection Deadline:                  December 5, 2018 at 4:00 p.m.

        Responses Received:                  None

        Status:                              Certification of No Objection filed. Movant requests entry
                                             of the Proposed Order.

Dated: December 10, 2018                                    COZEN O’CONNOR

                                                              /s/ John T. Carroll, III
                                                    By:
                                                            John T. Carroll, III (DE No. 4060)
                                                            1201 North Market Street
                                                            Suite 1001
                                                            Wilmington, DE 19801
                                                            Telephone: (302) 295-2000
                                                            Facsimile: (302) 295-2013
                                                            jcarroll@cozen.com

                                                            Counsel to Alfred T. Giuliano,
                                                            Chapter 7 Trustee




                                                        2
LEGAL\39322510\1 00600.9698.000/420979.000
